—In an action to recover damages for medical malpractice, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Murphy, J.), dated November 13, 1996, which granted the defendants’ motion for partial summary judgment dismissing those causes of action which were based upon alleged acts of malpractice occurring prior to November 17, 1990, and (2) an order of the same court, dated May 20, 1997, which denied her motion, denominated as a motion to renew and reargue the motion for summary judgment, but which was in actuality a motion for reargument.
Ordered that the appeal from the order dated May 20, 1997, is dismissed as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated November 13, 1996, is affirmed; and it is further,
Ordered that the defendants are awarded one bill of costs.
The plaintiff failed to demonstrate a continuing course of treatment so as to toll the medical malpractice Statute of Limitations (see, CPLR 214-a; Ganess v City of New York, 85 NY2d 733; Nykorchuck v Henriques, 78 NY2d 255; Altomare v Schulman, 236 AD2d 494; Fauci v Wolan, 238 AD2d 305; Traverso v Reed, 234 AD2d 731; Grippi v Jankunas, 230 AD2d 826). Accordingly, the Supreme Court properly granted the defendants’ motion for partial summary judgment.
The plaintiffs motion, denominated as one to renew and reargue, was in actuality a motion for reargument, as the plaintiff failed to offer a valid excuse for not submitting the additional facts upon which the motion was based to the court on *315the original motion for summary judgment (see, Foley v Roche, 68 AD2d 558). The denial of a motion for reargument is not appealable (see, High v County of Westchester, 238 AD2d 476; King v Rockaway One Co., 202 AD2d 395). O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.